Citation Nr: 0804233	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to the restoration of a 100 percent 
evaluation for squamous-cell carcinoma in situ, left 
conjunctiva.

2. Entitlement to an increased evaluation for conjunctivitis, 
left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which a 100 percent evaluation for 
squamous-cell carcinoma in situ, left conjunctiva was reduced 
to zero percent disabling, and the evaluation for 
conjunctivitis, left eye, was increased to 10 percent.

The issues have been restated on the title page to clarify 
that the veteran has, in fact, disagreed with and appealed 
both the reduction for squamous-cell carcinoma in situ, left 
conjunctiva, and the assigned evaluation for conjunctivitis, 
left eye.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks restoration of the 100 percent evaluation 
initially assigned for his squamous-cell carcinoma in situ, 
left conjunctiva and an increased evaluation for 
conjunctivitis, left eye.

The criteria under Diagnostic Code 6014 for malignant growths 
of the eyeball provides that they will be evaluated as 100 
percent disabling pending completion of operation or other 
indicated treatment.  Once healed, the condition is to be 
rated on the residuals.

In the present case, it is not clear that the veteran's 
course of treatment has ended or, if it has been ended, when 
it was ended.

The veteran reported in April 2004 that he had two surgeries 
for his left eye cancer, with chemotherapy following.  He 
stated the chemotherapy treatment ended in January 2003 and 
his last appointment was in October 2003.  However, he 
reported in August 2004 that he required further treatment.  

Supporting the need for further treatment, a statement from 
his private treating physician, dated in August 2004, 
referred to the cancer as recurrent, and stated that it had 
required multiple treatment cycles of cryotherapy as well as 
chemotherapy.  The physician reported the veteran was doing 
well with no evidence of recurrence, but continued to have 
problems secondary to the treatment and would require long-
term follow up care.

Thereafter, private medical records show the development of 
additional cancers near or in the left eye.  A May 2006 
pathology report shows findings of a malignant melanoma in 
situ of the lateral aspect of the left lower eyelid, and 
atypical intraepidermal melanocytic proliferation in skin 
lateral to the left eye.  

The RO has treated these conditions as new claims.  However, 
it is not clear from the medical evidence of record that 
these manifestations are not part and parcel of the veteran's 
service-connected left eye cancer.  VA examinations conducted 
in October 2002, January 2003, March 2004, and April 2006 
were conducted prior to these findings and, in any event, 
were all conducted absent review of the claims file.  They 
are therefore inadequate for purposes of evaluating the 
veteran's left eye disabilities.

Further analysis is required to determine the status of the 
veteran's left eye cancer.

In addition, further VCAA notice is required concerning the 
increased rating claim, pursuant to the Court's recent 
holding in Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008).



Accordingly, the case is REMANDED for the following action:

1.  Ensure that all appropriate VCAA 
notice has been given the veteran, 
including that required by Vazquez-
Flores, supra.

2.  Ensure that all identified VA and 
non-VA post-service treatment records 
identified by the veteran have been 
obtained.

3.  Following completion of the above, 
schedule the veteran for examination by 
an appropriate medical professional to 
determine the nature and extent of his 
service-connected squamous-cell carcinoma 
in situ, left conjunctiva and 
conjunctivitis, left eye. All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner for 
review.

The examiner is asked to comment on the 
status of the veteran's left eye cancer.  
Specifically, the examiner is asked:

1)	to determine if the treatment 
indicated for the left eye cancer has 
been completed within the meaning of 
Diagnostic code 6014; and

2)	if the treatment for left eye cancer 
has been completed, to determine when 
it was completed; and

3)	if the treatment for the veteran's 
left eye cancer has been completed, to 
clearly identify any and all residuals 
of the condition; and

4)  to offer an opinion as to whether it 
is as likely as not that the subsequently 
diagnosed malignant melanoma in situ of 
the lateral aspect of the left lower 
eyelid and atypical intraepidermal 
melanocytic proliferation in the skin 
lateral to the left eye are in any way 
the result or continuance of the 
veteran's left eye cancer or part and 
parcel of the veteran's overall left eye 
cancer.

The examiner must provide a complete 
rationale for all the issues addressed.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for restoration of a 100 
percent evaluation for squamous-cell 
carcinoma in situ, left conjunctiva and 
for an increased evaluation for 
conjunctivitis of the left eye, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



